UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 17-6702


EUGENE JEROME CUNNINGHAM, a/k/a Eugene J. Cunningham,

                     Petitioner - Appellant,

              v.

UNITED STATES             PAROLE        COMMISSION;         WARDEN         of    FCI
BENNETTSVILLE,

                     Respondents - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Richard Mark Gergel, District Judge. (9:16-cv-02847-RMG)


Submitted: March 29, 2018                                           Decided: April 3, 2018


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Jerome Cunningham, Appellant Pro Se. Barbara Murcier Bowens, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eugene Jerome Cunningham appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Cunningham’s 28 U.S.C.

§ 2241 (2012) petition and the district court’s order affirming the magistrate judge’s denial

of Cunningham’s motion for discovery. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Cunningham v. U.S. Parole Comm’n, No. 9:16-cv-02847-RMG (D.S.C. Feb. 17, 2017;

May 12, 2017); see Garner v. Jones, 529 U.S. 244, 251-55 (2000) (holding that, when

retroactive change in parole law does not by its own terms show risk of prolonging inmate’s

incarceration, to show ex post facto violation, inmate must demonstrate new law’s

retroactive application will result in longer period of incarceration than under earlier rule).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2